DETAILED ACTION
Response to Arguments
7 and 12.	Applicant's arguments filed on January 25, 2022 have been fully considered but they are not persuasive.
The Applicant argues, see Pages 2-4 states that the references fail “to explicitly teach "wherein the rule is set based on a comparison between a parameter of to-be-received data on the first sidelink transmission channel and the parameter of to-be-transmitted data on the second sidelink transmission channel"” The Applicant argues, see Pages 3-4 states “a combination of Li and Lee, even if possible, does not disclose each and every limitation of claim 1.”
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “However, in the claimed invention, the comparison is between the priorities of data (i.e, sidelink transmission channel) to be transmitted and received (by the first terminal itself).”(Page 3 of Applicant’s Remarks) are not recited in the rejected claim(s) 1 and 10.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Lee et al. teach “the user device may be required to perform a D2D operation at the F2 frequency while having a specific cell serving as a serving cell (or PCELL) at F1 frequency.”(Fig.11 and 13; Paragraph [0217])
the first terminal can acquire priorities of the second terminal and the third terminal, and compare the priorities of the two terminals;” (Fig.9; Paragraph [0120]) Furthermore, the examiner equates Li et al. the action of acquiring and comparing priorities of two terminals with applicant’s a parameter to applicant’s “comparison between a parameter of to-be-received data on the first sidelink transmission channel and the parameter of to-be-transmitted data on the second sidelink transmission channel" concept. 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for comparing priorities of different devices that use sidelink channel(s) as taught by Li et al. with the devices as taught by Lee et al. for the purpose of enhancing resource configuration and management by devices in a vehicle network.
/SALVADOR E RIVAS/           Primary Examiner, Art Unit 2413                                                                                                                                                                                             
February 15, 2022